Citation Nr: 0306433	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1977 to April 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO) which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's bilateral tinnitus is not causally or 
etiologically related to the veteran's active service, and 
did not chronically worsen or increase in severity during his 
service.


CONCLUSION OF LAW

Bilateral tinnitus was neither incurred in nor aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and supplemental statement of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the rating decisions, statement of the case, and 
supplemental statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claim.  Similarly, a September 2002 letter 
to the veteran, from the RO, notified him of the kind of 
information that was needed from him and what he could do to 
help his claim.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence VA 
would attempt to obtain).  Accordingly, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded two VA examinations and a hearing before the Board.  
The veteran and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review, and the Board is satisfied that 
the requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.    

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

With regard to a claim based on aggravation, every person 
employed in the active military, naval, or air service for 
six months or more during peacetime shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  See 38 U.S.C.A. § 1132.

In addition, a preexisting disease will be presumed to have 
been aggravated by military service when there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, after having determined the 
presence of a preexisting condition, the Board must determine 
whether there has been any measurable worsening of the 
disability during service and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of pre-
existing conditions during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
opposed to the mere symptoms, has worsened.  See Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).

The pertinent evidence of record consists of the veteran's 
service medical records, VA medical records, and VA 
examination reports, as well as a transcript of the veteran's 
testimony before the Board.

A December 1976 Report of Medical History shows that the 
veteran denied experiencing ear trouble and hearing loss.  
The contemporaneous Report of Medical Examination showed that 
clinical evaluation of the veteran's ear canals and eardrums 
was normal.  Audiometric testing was also performed, and the 
veteran was found to have defective hearing.

The veteran's Report of Medical Examination for purposes of 
separation, dated March 1980, showed that clinical evaluation 
of the veteran's ear canals and eardrums was normal.  
Audiometric testing was again performed.  

A March 1999 VA medical record indicates that the veteran 
complained of ringing in his ears.  The diagnosis was 
impaired hearing.

In August 1999, the veteran was afforded a VA examination.  
According to the report, the veteran complained of hearing 
loss with tinnitus.  The veteran reported a history of noise 
exposure, intermittent tinnitus, and hearing loss prior to 
his enlistment.  He also related that his hearing loss and 
tinnitus increased after leaving service, and that he felt 
this was due to acoustic trauma in service.  The veteran also 
reported that he wore ear protection during service.  The 
diagnoses were bilateral high frequency sensorineural hearing 
loss and bilateral intermittent tinnitus.

An August 1999 VA medical record indicates that the veteran 
received a hearing aid.

A June 2001 VA examination report indicates that the veteran 
complained of tinnitus two to three times per week, which 
lasts for several minutes at a time, and which is mild to 
moderate in severity.  The veteran also reported that he 
worked in a machine shop prior to his enlistment and that he 
worked as a truck driver after his service.  An audiogram 
revealed bilateral high frequency sensorineural hearing loss, 
primarily at 4000 Hertz.  His speech discrimination scores 
and speech reception thresholds were normal.  His otological 
examination was also normal.  The examiner noted that he 
reviewed the veteran's claims file, and that the veteran's 
degree of hearing loss was the same at both enlistment and 
discharge, and that it had not changed since his discharge 
from service.  The diagnoses were bilateral high frequency 
sensorineural hearing loss and bilateral intermittent 
tinnitus.  The examiner concluded that the veteran's 
bilateral hearing loss and tinnitus preexisted his service, 
did not worsen during his service, and had not changed since 
his release from service.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in May 2002.  According to the transcript, 
the veteran testified that he did not remember having any 
problems with tinnitus prior to his service, but that he 
began experiencing high-pitched ringing during combat 
engineers school while in the military.  He stated that he 
worked with demolition explosives often during his three 
months in combat engineers school, and about once a month for 
the remainder of his service.  He also testified that he 
sought treatment at the VA Medical Center in Dallas upon his 
discharge and that he received a hearing test at that time.  
In addition, the veteran stated that he worked in 
transportation, and that his tinnitus bothered him when he 
was in noisy traffic situations.  He also stated that he 
worked as a truck driver, driving 18-wheelers, which were 
sometimes noisy.  He also related that none of the doctors 
who examined his hearing concluded that his tinnitus was due 
to his service, but that he received a hearing aid for his 
right ear.

An August 2002 VA medical record shows that the veteran had a 
history of hearing loss in the right ear.  

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for bilateral tinnitus.  See 38 U.S.C.A. §§ 1110, 1131 (an 
award of service connection requires that the veteran incur a 
disease or disability during service).   The Board 
acknowledges that the veteran has been diagnosed with 
intermittent bilateral tinnitus.  However, the veteran's 
service medical records and March 1980 separation examination 
are negative for complaints, treatment, or a diagnosis of 
tinnitus.  Likewise, the evidence of record indicates that 
the veteran did not begin receiving treatment for his 
tinnitus until March 1999, nearly 19 years after his 
discharge from service.  See 38 C.F.R. § 3.303(b) (isolated 
findings are insufficient to establish chronicity).  See also 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).   Most significantly, the June 
2001 VA examiner clearly stated that the veteran's tinnitus 
preexisted his service, and that it did not worsen during his 
service.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").   The Board finds that the opinion by 
the VA examiner, which was based on review of the entire 
evidentiary record, consideration of the veteran's assertions 
and history, and examination of the veteran to be persuasive.  
 
In short, the veteran has not provided any evidence, other 
than his statements, demonstrating that he had bilateral 
tinnitus during service, nor has he provided any evidence 
otherwise linking his current bilateral tinnitus to his 
active service.  As a causal link between the veteran's 
bilateral tinnitus and his service has not been established, 
and because the veteran is a layperson without medical 
training or expertise, his contentions do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions or evidence of 
causation, as it requires medical knowledge).  Accordingly, 
without competent medical evidence of a causal link between 
the veteran's service and his current bilateral tinnitus, the 
Board finds that the veteran is not entitled to service 
connection for bilateral tinnitus.

Therefore, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral tinnitus.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable and the appeal is 
denied.


ORDER

Service connection for bilateral tinnitus is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

